      Case 1:20-cv-01922-JEJ-EBC Document 13 Filed 01/25/21 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CRAIG ALFORD,            :
            Petitioner,  :                   1:20-cv-1922
                         :
   v.                    :                   Hon. John E. Jones III
                         :
WARDEN DAVID PENCHISHEN, :
            Respondent.  :

                                  ORDER

                             January 25, 2021

      NOW THEREFORE, upon consideration of the petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2254 (Doc. 1), and in accordance with the Court’s

Memorandum of the same date, it is hereby ORDERED that:

      1.    Petitioner’s motions (Doc. 4, 5) to proceed in forma pauperis are
            GRANTED for the sole purpose of the filing of this action.

      2.    The petition for writ of habeas corpus (Doc. 1) is DEEMED filed
            and DISMISSED without prejudice. See R. GOVERNING §2254
            CASES R. 4.

      3.    Petitioner’s motion (Doc. 9) for an order granting him access to the
            law library is DENIED.

      4.    The Clerk of Court is directed to NOTIFY the Petitioner and CLOSE
            this case.

      5.    There is no basis for the issuance of a certificate of appealability. See
            28 U.S.C. §2253(c).
Case 1:20-cv-01922-JEJ-EBC Document 13 Filed 01/25/21 Page 2 of 2




6.    The dismissal is without prejudice to Petitioner’s right to pursue his
      civil rights claims in a properly filed civil rights complaint.


                                s/ John E. Jones III
                                John E. Jones III, Chief Judge
                                United States District Court
                                Middle District of Pennsylvania
